Per curiam.
This disciplinary matter is before the Court on the petition for voluntary surrender of his license filed by Antonio L. Toliver (State *234Bar No. 714222). In the petition, Toliver, who has been a member of the State Bar since 2001, admits that on September 12, 2011 he entered a plea of guilty in the Superior Court of Fulton County to one count of homicide by vehicle in the first degree and two counts of serious injury by vehicle, all of which are felony counts. Toliver admits that by virtue of his felony convictions he has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). Therefore, he requests that this Court accept the voluntary surrender of his license to practice law, which he acknowledges is tantamount to disbarment. The State Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for the Court to accept Toliver’s petition.
Decided November 30, 2011.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Toliver’s petition for the voluntary surrender of his license. Accordingly, the name of Antonio L. Toliver hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Toliver is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.